EXHIBIT 10.1

 

January 21, 2015

 

Via Email

 

Gary Tilden

Chairman and Chief Operating Officer

Ingen Technologies, Inc.

3410 La Sierra Ave.

Suite F 507

Riverside, CA 92503

 

Re: Engagement Agreement

Petition to Remove DTC Global Lock/Chill

 

Dear Mr. Tilden,

 

The following engagement agreement sets forth the terms and conditions of the
attorney-client relationship between Securities Compliance Group, Ltd.
(“Counsel”) and Ingen Technologies, Inc., a Georgia corporation (the “Client”).
Further, the agreement contains a statement of your rights and responsibilities
pursuant to prevailing law. Your signature on this document will reflect
Client's consent to be bound by the terms and conditions contained herein.
Please read and consider all provisions before signing.

 

This written engagement agreement, prepared by the counsel, shall clearly
address the objectives of representation and detail the fee arrangement,
including all material terms. If fees are to be based on criteria apart from, or
in addition to, hourly rates, such criteria (e.g., unique time demands and/or
utilization of unique expertise) shall be delineated. The Client shall receive a
copy of the written engagement agreement and any additional clarification
requested and is advised not to sign any such agreement which the Client finds
to be unsatisfactory or does not understand.

 

The objective of the legal representation contemplated herein is to successfully
provide corporate legal services in relation to removing the Global Lock/Chill
imposed upon the Client’s securities by the Depository Trust Company As such, as
your attorney, and pursuant to this agreement, I shall take all reasonable and
necessary action on your behalf in order to fulfill Client objectives.

 

Representation will commence upon the signing of the written engagement
agreement. My representation shall continue at least until the completion of the
tasks contemplated herein. The counsel will provide competent representation,
which requires legal knowledge, skill, thoroughness, and preparation to handle
those matters set forth in the written engagement agreement. Once employed, the
counsel will act with reasonable diligence and promptness, as well as use his
best efforts on behalf of the client, but he cannot guarantee results.

 

 

 



1

 

 

 

The counsel will abide by the Client’s decision concerning the objectives of
representation and will endeavor to explain any matter to the extent reasonably
necessary to permit the client to make informed decisions regarding
representation. During the course of representation and afterward, the counsel
may not use or reveal a Client’s confidence or secrets, except as required or
permitted by law.

 

The counsel will keep the Client reasonably informed about the status of
representation and will promptly respond to reasonable requests for
information.. The Client shall be truthful in all discussions with the counsel
and provide all information or documentation required to enable the counsel to
provide competent representation. During representation, the Client is entitled
to receive all pleadings and substantive documents prepared on behalf of the
Client and every document received from any other counsel of record. At the end
of the representation and on written request from the Client, the counsel will
return to the client all original documents and exhibits. In the event that the
counsel withdraws from representation, or is discharged by the Client, the
counsel will turnover to the substituting counsel (or, if no substitutions, to
the client) all original documents and exhibits within thirty (30) days of the
counsel’s withdrawal or discharge.

 

The counsel cannot be required to engage in conduct which is illegal, unethical,
or fraudulent. A counsel who cannot ethically abide by his client’s directions
shall be allowed to withdraw from representation.

 

The fee for this matter will be based upon an hourly rate of Three Hundred Fifty
and 00/100 Dollars ($350/00) (the “Fee”). The Fee shall be payable in shares of
the Client’s common stock. For purposes herein, each share of common stock shall
be valued at fifty (50%) percent of the trailing thirty day average bid price as
quoted on OTC Link as of the date hereof. The Fee shall only become due upon the
successful removal of the Global Lock/Chill on the Client’s securities. All
reasonable costs related to this engagement, if any, shall be borne by Client.

 

California law, as well as the Rules of Professional Conduct, provides that
attorneys’ fees are not based solely on hours spent. In determining the
reasonableness of the fees, the following are taken into consideration: the
skill and standing of the attorneys employed, the nature of the controversy, the
novelty and difficulty of the issues involved, the amount and importance of the
subject matter, the degree of responsibility involved in the management of the
case, the time and labor required, the usual and customary charge in the
community, and the resulting benefit to you. You have the right to review this
agreement with an independent attorney if you so desire. Prior to signing,
please contact us with any questions or problems regarding this agreement.

 

Yours very truly,

By: /s/ Adam S. Tracy

Adam S. Tracy, Esq.

Agreed to and accepted this 3rd day of February, 2015

By: /s/ Gary B. Tilden – Chairman, COO

Ingen Technologies, Inc.

By: /s/ David S. Hanson – CEO

Ingen Technologies, Inc.

 

 

 



2

